Case 9:20-cv-00096-RC-KFG Document 6 Filed 02/17/21 Page 1 of 1 PageID #: 16



                           **NOT FOR PRINTED PUBLICATION**



                        IN THE UNITED STATES DISTRICT COURT

                         FOR THE EASTERN DISTRICT OF TEXAS

                                       LUFKIN DIVISION

AROLODO DAVID AGUILAR                            §

VS.                                              §           CIVIL ACTION NO. 9:20cv96

SERGIO PEREZ                                     §

                         ORDER ACCEPTING THE MAGISTRATE
                       JUDGE’S REPORT AND RECOMMENDATION

       Arolodo David Aguilar, proceeding pro se, filed the above-styled civil rights lawsuit. The

court referred this matter to the Honorable Keith F. Giblin, United States Magistrate Judge, for

consideration pursuant to applicable orders of this court. The Magistrate Judge has submitted a

Report and Recommendation of United States Magistrate Judge recommending that this lawsuit be

dismissed without prejudice pursuant to Federal Rule of Civil Procedure 41(b).

       The court has received and considered the Report and Recommendation of United States

Magistrate Judge, along with the record and pleadings.          No objections to the Report and

Recommendation were filed by the parties.

                                             ORDER
       The findings of fact and conclusions of law of the Magistrate Judge are correct and the report

of the Magistrate Judge is ACCEPTED. A final judgment shall be entered dismissing this lawsuit.



      So Ordered and Signed
      Feb 17, 2021
